Appellate Case: 22-3010     Document: 010110685424      Date Filed: 05/17/2022    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                                       PUBLISH                                Tenth Circuit

                       UNITED STATES COURT OF APPEALS                        May 17, 2022
                                                                         Christopher M. Wolpert
                              FOR THE TENTH CIRCUIT                          Clerk of Court
                          _________________________________

  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 22-3010

  DALTON R. HARTLEY,

        Defendant - Appellant.

  –––––––––––––––––––––––––––––––––––

  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 22-3044

  COREY R. DETTER,

        Defendant - Appellant.
                       _________________________________

                    Appeals from the United States District Court
                              for the District of Kansas
             (D.C. Nos. 6:19-CR-10021-EFM-2 & 6:18-CR-10113-EFM-1)
                        _________________________________

 Kayla Gassmann, Assistant Federal Public Defender (Melody Brannon, Federal Public
 Defender; with her on the briefs), Kansas City, Kansas, for Defendants-Appellants.

 James A. Brown, Assistant United States Attorney (Duston J. Slinkard, United States
 Attorney, with him on the briefs), Topeka, Kansas, for Plaintiffs-Appellees.
                         _________________________________

 Before MATHESON, BRISCOE, and EID, Circuit Judges.
Appellate Case: 22-3010     Document: 010110685424        Date Filed: 05/17/2022   Page: 2



                          _________________________________

 MATHESON, Circuit Judge.
                    _________________________________

       Defendants-Appellants Dalton R. Hartley and Corey R. Detter, in separate

 criminal cases, each moved for early termination of probation under 18 U.S.C.

 § 3564(c). The same district judge denied their motions for the exact same reason.

 On appeal, they filed unopposed motions for expedited consideration, which we

 granted. Exercising jurisdiction under 28 U.S.C. § 1291 in these related appeals, we

 reverse and remand for further proceedings.

                                  I. BACKGROUND

                          A. Mr. Hartley’s Appeal (No. 22-3010)

       Mr. Hartley pled guilty to aiding and abetting the acquiring of a controlled

 substance by misrepresentation, fraud, forgery, deception, or subterfuge, in violation

 of 21 U.S.C. § 843(a)(3) and 18 U.S.C. § 2. His plea agreement included an appeal

 waiver. The district court sentenced him to probation for three years, set to expire on

 August 1, 2022.

       On January 12, 2022, Mr. Hartley moved for early termination of his probation

 under 18 U.S.C. § 3564(c), which provides:

              (c) Early termination.—The court, after considering the
              factors set forth in [18 U.S.C.] section 3553(a) to the extent
              that they are applicable, may, pursuant to the provisions of
              the Federal Rules of Criminal Procedure relating to the
              modification of probation, terminate a term of probation
              previously ordered and discharge the defendant at any time in
              the case of a misdemeanor or an infraction or at any time after
              the expiration of one year of probation in the case of a felony,

                                                2
Appellate Case: 22-3010    Document: 010110685424           Date Filed: 05/17/2022   Page: 3



              if it is satisfied that such action is warranted by the conduct of
              the defendant and the interest of justice. 1

 His motion said that (1) he had successfully completed over 29 months of his

 36-month term of probation, (2) his reintegration into society was complete, and

 (3) further supervision was unnecessary. He further stated that the United States

 Probation Office and the Government did not oppose the motion.

       In the motion, Mr. Hartley identified several factors to support early

 termination. He was “in good standing with the Probation Office . . . [, had] reported

 as directed, [had] complied with all conditions of probation, completed the [Moral

 Recognition Therapy] program, completed his 200 hours community service within

 13 months, [had] passed all of his drug tests, and [had] adjusted successfully to

 probation.” 22-3010, ROA, Vol. 1 at 49. He continued “to perform community

 service by speaking to nursing students at Salina Area Technical College and UMKC

 Pharmacy Students about the risk of addiction and codependency, and by role playing

 with the Masters of Social Work Program through Kansas State University in

 Salina.” Id. Mr. Hartley also led “the 12-step program at his church and serve[d] on

 the church’s leadership counsel.” Id. Finally, he had “successfully reintegrated into

 the community” and had “been working as a materials handler at [a Kansas company]




       1
         Unlike supervised release, which “is imposed in addition to imprisonment,”
 probation is imposed “in lieu of” imprisonment. 3 Charles Alan Wright & Sarah N.
 Welling, Federal Practice and Procedure § 548 at 283 (4th ed. 2011).

                                                  3
Appellate Case: 22-3010    Document: 010110685424         Date Filed: 05/17/2022   Page: 4



 since April 2018.” Id. Mr. Hartley’s motion also discussed the factors in 18 U.S.C.

 § 3553(a) that warranted early termination of his probationary term.

        The district court denied the motion on the day it was filed. After setting forth

 the facts of Mr. Hartley’s case and noting his “satisfactory performance on

 probation,” the court’s order stated:

              The Court frequently grants early termination of terms of
              supervised release which are imposed following a term of
              incarceration. Here as noted, Defendant did not receive a
              sentence of incarceration; instead, probation was his sentence.
              The Court views that differently than early termination of
              supervised release where a defendant has already served his
              full incarceration sentence. Where the principal sentence
              imposed on a defendant was of probation, the Court does not
              find that a subsequent truncation of that sentence is in the
              interest of justice, even if (as here) the conduct of the
              defendant is meritorious. Therefore, the motion is denied.

 Id. at 53.

                          B. Mr. Detter’s Appeal (No. 22-3044)

        Mr. Detter pled guilty without a plea agreement to one count of manufacturing

 counterfeit currency, in violation of 18 U.S.C. § 471, and to two counts of possessing

 counterfeit currency, in violation of 18 U.S.C. § 472. The district court sentenced

 him to probation for three years, set to end on July 30, 2022.

        Like Mr. Hartley, Mr. Detter moved for early termination of his probation

 under 18 U.S.C. § 3564(c). His motion, filed March 1, 2022, said that (1) he had

 successfully completed 31 months of his 36-month probationary term, (2) his

 reintegration into society was complete, and (3) further supervision was unnecessary.



                                                4
Appellate Case: 22-3010    Document: 010110685424        Date Filed: 05/17/2022       Page: 5



 He further stated that the United States Probation Office did not oppose the motion,

 but noted the Government objected to it.

       Mr. Detter’s motion presented the following facts:

              Mr. Detter is in good standing with the Probation Office and
              is eligible for early termination under the terms of the USPO
              procedure manual. Mr. Detter had one positive [urinalysis
              test] on November 19, 2020, and a diluted [urinalysis test] on
              March 15, 2021, but has been compliant with all drug testing
              since then and has a record of successful rehabilitation while
              on probation. As his post-sentencing conduct demonstrates,
              Mr. Detter has maintained employment and a stable
              residence, has learned from his mistakes, and has
              demonstrated a willingness and capability to remain a
              valuable, law-abiding member of the community.

 22-3044, ROA, Vol. 1 at 29-30.

       The motion further detailed that he had worked for the same company since

 May 2021, had earned a Class A Colorado Driver’s License in January 2022, and

 continued to be “involved with Oxford House as an alumnus by assisting new

 residents and helping with fundraising efforts.” Id. at 31. At age 30, he had

 “converted himself into a law-abiding community member.” Id. The motion also

 discussed the factors in 18 U.S.C. § 3553(a) that warranted early termination of his

 probationary term.

       The same district judge who denied Mr. Hartley’s motion also denied Mr.

 Detter’s. The district court recited the facts of his case, including his “good standing

 with the Probation Office.” Id. at 34. It then repeated the identical language that it

 used to deny Mr. Hartley’s motion, including its view that when “a defendant[’s]”

 sentence “was of probation,” “truncation” is not “in the interest of justice.” Id.

                                                5
Appellate Case: 22-3010     Document: 010110685424           Date Filed: 05/17/2022    Page: 6



                                        *   *    *       *

        The Defendants provided evidence that the district judge in their cases used the

 same language to deny § 3564(c) motions for other defendants. See 22-3010, Aplt. Br.

 Attachs. D-G. At oral argument, the Government conceded that the district judge had

 ruled similarly in other cases and that it could not identify a case in which the judge had

 taken a different approach. Oral Arg. at 21:17-22:10.

                                     II. DISCUSSION

        Mr. Hartley and Mr. Detter argue the district court abused its discretion by

 adopting a blanket policy to deny them relief under § 3564(c) and refusing to

 consider § 3564(c)’s statutory criteria. 22-3010, Aplt. Br. at 11-19; 22-3044, Aplt.

 Br. at 11-19. Before addressing these arguments, we first determine whether

 Mr. Hartley waived his right to bring this appeal.

                             A. Appeal Waiver – Mr. Hartley

        Mr. Hartley’s plea agreement included the following waiver paragraph:

               10. Waiver of Appeal and Collateral Attack. The
               defendant knowingly and voluntarily waives any right to
               appeal or collaterally attack any matter in connection with
               this prosecution, his conviction, or the components of the
               sentence to be imposed herein, including the length and
               conditions of supervised release, as well as any sentence
               imposed upon a revocation of supervised release. The
               defendant is aware that 18 U.S.C. § 3742 affords him the
               right to appeal the conviction and sentence imposed. The
               defendant also waives any right to challenge his sentence, or
               the manner in which it was determined, or otherwise attempt
               to modify or change his sentence, in any collateral attack,
               including, but not limited to, a motion brought under
               28 U.S.C. § 2255 (except as limited by United States v.
               Cockerham, 237 F.3d 1179, 1187 (10th Cir. 2001)), or a

                                                     6
Appellate Case: 22-3010    Document: 010110685424         Date Filed: 05/17/2022   Page: 7



              motion brought under Federal Rule of Civil Procedure 60(b).
              In other words, the defendant waives the right to appeal the
              sentence imposed in this case, except to the extent, if any, the
              Court departs upwards from the sentencing Guideline range
              that the Court determines to be applicable. However, if the
              United States exercises its right to appeal the sentence
              imposed, as authorized by 18 U.S.C. § 3742(b), the defendant
              is released from this waiver and may appeal the sentence
              received, as authorized by 18 U.S.C. § 3742(a).
              Notwithstanding the forgoing waivers, the parties understand
              that the defendant in no way waives any subsequent claims
              with regards to ineffective assistance of counsel or
              prosecutorial misconduct.

 22-3010, ROA, Vol. 1 at 36-37.

       During Mr. Hartley’s colloquy with the court under Federal Rule of Criminal

 Procedure 11, the following exchange took place:

              THE COURT: Paragraph 10 explains to you that the law
              gives you various rights to file challenges or appeals
              related to this case. You can appeal how this case was
              investigated and prosecuted against you. You can appeal
              your conviction of it. You can appeal the sentence that
              you receive and how that sentence was calculated. You
              can appeal any terms and conditions of supervised release
              that will be placed upon you, and any later violation of
              those terms and conditions you may be found to have
              committed.

              You can even, after this case is over, file a separate motion
              or a separate action in which you would allege that we did
              not properly follow the law and the rules in imposing the
              sentence upon you and that, therefore, you shouldn’t be
              held to any judgment or sentence ordered against you in
              this case. But under paragraph 10, you’re pretty much
              waiving all those appeal rights.

              By and large, unless I gave you a sentence greater than the
              top end of the guideline range calculated under the
              sentencing guidelines, or unless the United States filed its


                                                 7
Appellate Case: 22-3010   Document: 010110685424        Date Filed: 05/17/2022    Page: 8



              own appeal, you’re otherwise waiving any appeal rights
              that the law would otherwise provide to you.

              Do you understand that?

              MR. HARTLEY: Yes, Your Honor.

              THE COURT: Are you agreeing to do that?

              MR. HARTLEY: Yes, sir.

 22-3010, Suppl. ROA at 26-27.

       After Mr. Hartley filed his appeal, the Government moved to dismiss based on

 this waiver. We denied the motion without prejudice to the Government’s reasserting

 the issue as part of the merits briefing, which it has done. We are concerned only

 with the appeal waiver provisions because the Government has disclaimed any

 reliance on the collateral-attack provisions in Mr. Hartley’s waiver. See 22-3010,

 Aplee. Br. at 23.

    Legal Background

       “Whether a defendant’s appeal waiver set forth in a plea agreement is

 enforceable is a question of law we review de novo.” United States v. Ibarra-

 Coronel, 517 F.3d 1218, 1221 (10th Cir. 2008).

       United States v. Hahn, 359 F.3d 1315 (10th Cir. 2004) (en banc) (per curiam),

 sets forth a “three-prong analysis” to decide whether a criminal defendant waived the

 right to appeal in a plea agreement: “(1) whether the disputed appeal falls within the

 scope of the waiver of appellate rights; (2) whether the defendant knowingly and

 voluntarily waived his appellate rights; and (3) whether enforcing the waiver would


                                               8
Appellate Case: 22-3010    Document: 010110685424        Date Filed: 05/17/2022     Page: 9



 result in a miscarriage of justice.” Id. at 1325. Mr. Hartley argues the waiver here

 should not be enforced because (1) this appeal does not fall within the scope of his

 waiver and (2) he did not knowingly and voluntarily waive his right to bring this

 appeal. 22-3010, Aplt. Br. at 25-29, 34-35. We agree.

       a. Scope of waiver

       In determining the scope of an appeal waiver, “[w]e interpret a plea agreement

 as we would any contract and in light of what the defendant reasonably understood

 when [he] entered [his] plea.” United States v. Porter, 905 F.3d 1175, 1178 (10th

 Cir. 2018) (quotations omitted). “Waivers of appellate rights in a plea agreement are

 to be construed narrowly” and “any ambiguity will be read against the government

 and in favor of the defendant’s appellate rights.” Id. at 1178-79 (alterations and

 quotations omitted).

       Without more, “a defendant’s waiver of the right to appeal ‘any sentence’

 encompasses only the right to appeal the original sentence imposed at sentencing and

 memorialized in the judgment, and does not encompass the right to appeal a sentence

 modification” sought by the defendant. United States v. Lonjose, 663 F.3d 1292,

 1302 (10th Cir. 2011).

       b. Knowing and voluntary

       “In the context of a defendant’s waiver of his right to appeal . . . his sentence,

 there are two ways the content of that waiver can be made known to him.” United

 States v. Chavez-Salais, 337 F.3d 1170, 1173 (10th Cir. 2003). The “[f]irst is

 through the language of the plea agreement itself. If the agreement explicitly states

                                                9
Appellate Case: 22-3010     Document: 010110685424        Date Filed: 05/17/2022      Page: 10



  that a Defendant is waiving a particular right, we will hold him to that waiver,

  barring certain exceptions . . . .” Id. (quotations omitted). “The second way in which

  the content of a defendant’s waiver of appeal rights can be made known to him is

  through the colloquy with the court required by Federal Rule of Criminal Procedure

  11.” Id. “That rule states, inter alia, that before accepting a plea of guilty or nolo

  contendere, the court must address the defendant in open court and determine that the

  defendant understands ‘the terms of any plea-agreement provision waiving the right

  to appeal or to collaterally attack the sentence.’” Id. (quoting Fed. R. Crim. P.

  11(b)(1)(N)).

     Analysis

        a. Scope of waiver

        The appeal waiver in Mr. Hartley’s plea agreement does not bar his appeal. As

  set forth above, the waiver paragraph includes waiver of “any right to appeal . . . any

  matter in connection with . . . the components of the sentence to be imposed herein.”

  22-3010, ROA, Vol. 1 at 36. The Government argues that the waiver of “any matter

  in connection with” a sentence is “far broader and more precise than the language

  considered in Lonjose.” 22-3010, Aplee. Br. at 22 n.2 (quotations omitted). But the

  rest of the sentence narrows the waiver to matters “in connection with . . . the

  components of the sentence to be imposed herein.” 22-3010, ROA, Vol. 1 at 36

  (emphasis added). By referencing the imposition of the sentence, which occurs when




                                                 10
Appellate Case: 22-3010     Document: 010110685424         Date Filed: 05/17/2022    Page: 11



  the district court enters judgment, see Lonjose, 663 F.3d at 1298; Fed. R. Crim. P.

  32(k)(1), this section of the appeal waiver concerns the original sentence. 2

        As we explained in Lonjose, the right to appeal an original sentence and the

  right to appeal the denial of a requested modification of that sentence are distinct

  matters. 663 F.3d at 1298-1300. For example, “when a district court rules on a

  motion pursuant to [18 U.S.C.] § 3582(c),” a sentence modification statute, “a

  defendant is entitled to appeal that ruling despite the fact that his time to appeal his

  original sentence, as imposed at sentencing and memorialized in the judgment of

  conviction, has expired.” Id. at 1299-1300.

        Had the government wished to bar appeals from the denial of motions for early

  termination of probation, it could have included specific language. See Porter, 905

  F.3d at 1180. For example, the appeal waiver here contains language waiving the

  right to appeal any sentence imposed upon a revocation of supervised release.

  22-3010, ROA, Vol. 1 at 36. But there is no similar language regarding the denial of

  a motion to terminate probation.

        We conclude that Mr. Hartley’s waiver of “any matter in connection

  with . . . the components of the sentence to be imposed herein,” 22-3010, ROA,




        2
          The waiver provision is at least ambiguous as to whether the parties intended
  to waive the right to appeal from a statutorily authorized attempt to modify the
  sentence. Any such ambiguity in the plea agreement must be construed against the
  Government and in favor of the right to appeal. Porter, 905 F.3d at 1178-79.

                                                 11
Appellate Case: 22-3010    Document: 010110685424        Date Filed: 05/17/2022      Page: 12



  Vol. 1 at 36, did not encompass this appeal from the denial of Mr. Hartley’s post-

  sentencing motion to terminate probation under 18 U.S.C. § 3564(c).

        b. Knowing and voluntary

        We also are not convinced the Government has shown that Mr. Hartley

  knowingly and voluntarily waived his right to appeal from a denial of a § 3564(c)

  motion. “[I]t is th[e] distinct right to appeal” the sentence imposed at the time of

  conviction “that a defendant” in Mr. Hartley’s position “would reasonably understand

  he is waiving.” Lonjose, 663 F.3d at 1299.

        The waiver paragraph in the plea agreement does not explicitly refer to

  motions for early termination of probation. As in Chavez-Salais, “[w]e are left with

  an ambiguity” because neither the text of the plea agreement nor the Rule 11

  colloquy shows that Mr. Hartley was “clearly informed [] that he was waiving his

  right to bring a later motion to modify his sentence under” § 3564(c). 337 F.3d

  at 1174.

        The court informed Mr. Hartley at the Rule 11 colloquy that he was waiving

  his right to appeal “the sentence that [he] receive[d] and how that sentence was

  calculated” and generally “waiving any appeal rights that the law would otherwise

  provide.” 22-3010, Suppl. ROA at 27. But it never mentioned that those rights

  would “include any subsequent effort to seek modification of his sentence.” Chavez-

  Salais, 337 F.3d at 1174. Indeed, the court’s specific reference to the waiver of Mr.

  Hartley’s right to appeal his supervised release terms and conditions, see 22-3010,

  Suppl. ROA at 27, at least reflects ambiguity as to whether he waived other rights to

                                                12
Appellate Case: 22-3010    Document: 010110685424        Date Filed: 05/17/2022     Page: 13



  appeal a sentence modification, such as the denial of a § 3564(c) motion. We thus

  cannot conclude that Mr. Hartley knowingly waived his right to bring the instant

  appeal.

                                      *   *    *    *

        Because the appeal waiver in Mr. Hartley’s plea agreement does not bar this

  appeal, we proceed to the merits of both appeals.

            B. Early Termination of Probation – Mr. Hartley and Mr. Detter

        Mr. Hartley and Mr. Detter argue the district court abused its discretion

  because it denied their motions based on a blanket policy to deny § 3564(c) motions

  and failed to conduct an individualized analysis of the § 3564(c) factors. See

  22-3010, Aplt. Br. at 11-19; 22-3044, Aplt. Br. at 11-19.

     Legal Background

        a. Standard of review

        We review a district court’s decision to deny early termination of probation

  under § 3564(c) for an abuse of discretion. See United States v. Salazar, 693 F.

  App’x 565, 566 (9th Cir. 2017) (unpublished); United States v. Buck, 173 F. App’x

  239, 240 (4th Cir. 2006) (per curiam) (unpublished); see also Rhodes v. Judiscak, 676

  F.3d 931, 933 (10th Cir. 2012) (stating whether to grant a motion for early

  termination of a term of supervised release under similar provisions in 18 U.S.C.

  § 3583(e)(1) is committed to the sentencing court’s discretion).

        “A district court abuses its discretion when it relies on an incorrect conclusion

  of law or a clearly erroneous finding of fact.” United States v. Hemmelgarn, 15 F.4th

                                               13
Appellate Case: 22-3010    Document: 010110685424         Date Filed: 05/17/2022    Page: 14



  1027, 1031 (10th Cir. 2021) (quotations omitted). “[D]iscretion does not excuse a

  court’s failure to exercise any discretion, nor does it save an unpermitted exercise of

  discretion from reversal.” Ohlander v. Larson, 114 F.3d 1531, 1537 (10th Cir.

  1997). “A clear example of an abuse of discretion exists where the trial court fails to

  consider the applicable legal standard or the facts upon which the exercise of its

  discretionary judgment is based.” Id.

        b. Individualized determination

        “A trial court which fashions an inflexible practice in sentencing contradicts

  the judicially approved policy in favor of individualizing sentences.” United States

  v. Menghi, 641 F.2d 72, 76 (2d Cir. 1981) (quotations omitted). “Our task in

  deciding [a] case [] is not to fashion the rule we deem desirable but to identify the

  rule that Congress fashioned.” Green v. Bock Laundry Mach. Co., 490 U.S. 504,

  508 (1989). “[W]e cannot possibly countenance the position of [a] sentencing judge

  which, applied uniformly, would effectively nullify an Act of Congress.” Menghi,

  641 F.2d at 76.

        Courts must give effect to each statute Congress enacts because a statute’s

  “evident purpose always includes effectiveness.” Antonin Scalia & Bryan A. Garner,

  Reading Law: The Interpretation of Legal Texts 63 (2012). The “presumption

  against ineffectiveness” is “the idea that Congress presumably does not enact useless

  laws.” United States v. Castleman, 572 U.S. 157, 178 (2014) (Scalia, J., concurring

  in part and concurring in the judgment); see U.S. ex rel. Eisenstein v. City of New

  York, 556 U.S. 928, 933 (2009) (recognizing that “well-established principles of

                                                14
Appellate Case: 22-3010      Document: 010110685424        Date Filed: 05/17/2022     Page: 15



  statutory interpretation . . . require statutes to be construed in a manner that gives

  effect to all of their provisions”).

          Two recent Tenth Circuit cases support the proposition that when a district

  court imposes or is asked to modify a sentence, it must make individualized

  determinations based on the applicable statutory criteria rather than rely on a blanket

  policy.

          In United States v. Cozad, 21 F.4th 1259 (10th Cir. 2022), we held the district

  court abused its discretion by imposing a harsher sentence on the defendant because

  she entered an open plea—a plea without a plea agreement. Id. at 1261, 1267. We

  said that “[w]e do not see how any of the permissible aims of sentencing are

  advanced by distinguishing between defendants based on the manner in which they

  plead guilty.” Id. at 1265-66. The sentencing decision was an abuse of discretion

  because it “was an expression of [the district court’s] own policy in favor of plea

  agreements, not congressional intent” as expressed in 18 U.S.C. § 3553(a). Id. at

  1266.

          In United States v. Moore, 30 F.4th 1021 (10th Cir. 2022), we emphasized that

  when resentencing a defendant for a probation revocation, the district court was

  required to follow the procedures prescribed by the applicable statute, 18 U.S.C.

  § 3565(a). Id. at 1026-27. The district court had given the defendant a trial period of

  probation, which was a below-guideline sentence, but warned that if he violated his

  probation conditions, it intended to impose a sentence of at least 84 months. Id. at

  1023. After the defendant violated those conditions, the Probation Office

                                                 15
Appellate Case: 22-3010     Document: 010110685424        Date Filed: 05/17/2022      Page: 16



  recommended a sentence of 5 to 10 months in prison, but the court, as it warned,

  sentenced him to 84 months. See id. at 1023-24. In vacating the sentence, we

  specifically rejected the notion that a district court could commit itself in advance to

  a specified one-size-fits-all sanction for probation violations and “bypass[] the

  required analysis that is available only after probation has been revoked.” Id.

  at 1025.

        Mr. Hartley and Mr. Detter rely on United States v. Vargas, 925 F.2d 1260

  (10th Cir. 1991). See 22-3010, Aplt. Br. at 12; 22-3044, Aplt. Br. at 12. We also

  find Vargas instructive. There, we concluded that the district court had abused its

  discretion when it denied a joint motion for the defendant to be released and

  participate in an undercover drug operation to earn a recommendation for a reduction

  in sentencing under the U.S. Sentencing Guidelines. Vargas, 925 F.2d at 1262, 1268.

  The district court based its denial, in part, on its “judicial policy” that “an undercover

  buy is ‘inappropriate’ and ‘not consistent with what a Court should do.’” Id. at 1265

  (alteration omitted) (quoting the record). In reversing, we reasoned that “the district

  court’s blanket rule . . . frustrates the public policy goals advanced by [the]

  sentencing provisions,” which “clearly contemplate situations where criminal

  defendants will cooperate with the government.” Id. We explained that although

  “district courts have discretion to consider whether requested presentence releases

  should be allowed, based on the individual facts of the case and the characteristics of

  the defendant[,] . . . here the court never made reference to those individualized

  facts.” Id.

                                                 16
Appellate Case: 22-3010     Document: 010110685424        Date Filed: 05/17/2022      Page: 17



        In addition to these decisions, cases from other circuits also require individualized

  determinations based on the applicable statutory criteria before imposing a sentence

  or responding to a request to modify a sentence. For example, United States v.

  Mathis-Gardner, 783 F.3d 1286 (D.C. Cir. 2015), concerned review of a district

  court’s decision denying early termination of supervised release under 18 U.S.C.

  § 3583(e)(1)—a statute strikingly similar to § 3564(c).

      Early Termination of Supervised             Early Termination of Probation—
           Release—§ 3583(e)(1)                              § 3564(c)

   The court may, after considering the         The court, after considering the
   factors set forth in [18 U.S.C.] section     factors set forth in [18 U.S.C.] section
   3553(a)(1), (a)(2)(B), (a)(2)(C),            3553(a) to the extent that they are
   (a)(2)(D), (a)(4), (a)(5), (a)(6), and       applicable, may, pursuant to the
   (a)(7)—                                      provisions of the Federal Rules of
   (1) terminate a term of supervised           Criminal Procedure relating to the
   release and discharge the defendant          modification of probation, terminate a
   released at any time after the expiration    term of probation previously ordered
   of one year of supervised release,           and discharge the defendant at any time
   pursuant to the provisions of the Federal    in the case of a misdemeanor or an
   Rules of Criminal Procedure relating to      infraction or at any time after the
   the modification of probation, if it is      expiration of one year of probation in
   satisfied that such action is warranted      the case of a felony, if it is satisfied
   by the conduct of the defendant              that such action is warranted by the
   released and the interest of justice[.]      conduct of the defendant and the
                                                interest of justice.


  In Mathis-Gardner, the court said, “[O]ther circuits that have considered the issue

  have either held or strongly implied that the district court is required to consider the

  statutory [§ 3553(a)] factors when reviewing a motion for early termination,

  regardless of whether that motion is granted or denied.” 783 F.3d at 1287 (emphasis

  added). The D.C. Circuit joined those circuits in holding that “a district court must

                                                 17
Appellate Case: 22-3010     Document: 010110685424         Date Filed: 05/17/2022       Page: 18



  consider the specified § 3553(a) factors before denying a motion for early

  termination of supervised release.” Id. at 1288.

        In United States v. Lowe, 632 F.3d 996 (7th Cir. 2011), the Seventh Circuit

  held the district court abused its discretion because its “general policy of refusing to

  grant a motion for early termination of supervised release unless a defendant has

  twelve months or less remaining on his term of supervised release [was] arbitrary”

  and circumvented the statutory scheme in § 3583(e)(1). Id. at 998-99. The court

  held that the district court also abused its discretion by “failing to consider the

  statutory [§ 3553(a)] factors” as required under § 3583(e)(1). Id. at 998. 3

     Analysis

        a. Abuse of discretion

        Section 3564(c) allows a court to terminate probation upon consideration of

  (1) the applicable 18 U.S.C. § 3553(a) factors, (2) “the conduct of the defendant,”




        3
            We find Mathis-Gardner and Lowe to be persuasive and to effectively rebut
  the dissent’s reading of § 3564(c) that a court can deny a motion to terminate
  probation without considering the statutory criteria. See Dissent at 1-3. Although
  Judge Eid’s opinion concurs in part and dissents in part, we refer to it as “the dissent”
  because we address only that part of her opinion that dissents from the majority.
          We also take note of other out-of-circuit cases supporting our position. In
  United States v. Sparrow, 673 F.2d 862 (5th Cir. 1982), the Fifth Circuit held the
  district court abused its discretion when the judge’s blanket policy “made
  clear . . . that he did not believe” a statute applicable to any defendant under age 21
  should apply to anyone over age 18 and was “flagrantly contrary to the congressional
  intent.” Id. at 866; see also Menghi, 641 F.2d at 76; United States v. Ingram, 530
  F.2d 602, 603 (4th Cir. 1976) (per curiam).

                                                 18
Appellate Case: 22-3010      Document: 010110685424          Date Filed: 05/17/2022      Page: 19



  and (3) “the interest of justice.” 18 U.S.C. § 3564(c). 4 Indeed, the opening words in

  § 3564(c)—“The court, after considering the factors set forth in section 3553(a) to

  the extent they are applicable”—specifically direct courts to review the

  individualized factors common to federal sentencing determinations. 5 But rather than

  comply with the statute, the district judge denied Mr. Hartley’s and Mr. Detter’s

  § 3564(c) motions based on his policy not to grant early termination “[w]here the

  principal sentence imposed on a defendant was of probation.” 22-3010, ROA, Vol. 1

  at 53; 22-3044, ROA, Vol. 1 at 34. 6


         4
          A fourth requirement—that in the case of a felony conviction, a defendant
  has served the statutorily prescribed portion of his probationary term before moving
  for termination, 18 U.S.C. § 3564(c)—is not at issue in this appeal.
         5
           It is the district court, not the majority (as the Dissent at 1 asserts), that “fails
  to take into account the governing statutory language.” The district court failed to
  address the § 3553(a) factors; acknowledged but effectively ignored the Defendants’
  meritorious conduct; and decided that denial of early termination of probation to “a
  defendant,” not just the movant, is in the interest of justice. This blanket refusal to
  consider an individual’s circumstances under § 3564(c) contradicts the statute’s text
  and thwarts congressional intent.
         6
            The dissent states that our “approach awkwardly places a burden on the
  district court to explain refusing to change an original sentence where there is no
  reason to consider that sentence deficient.” Dissent at 2-3. But there is nothing
  unusual or awkward about requiring a court to explain the reasoning behind its
  refusal to modify a sentence.
          In the sentencing context, we have stated that “the court’s failure to give
  reasons for its decision would leave us in a zone of speculation on appellate review.”
  United States v. Sanchez-Juarez, 446 F.3d 1109, 1116 (10th Cir. 2006) (quotations
  omitted); see Gall v. United States, 552 U.S. 38, 50 (2007) (stating that when a
  district judge departs from the Sentencing Guidelines, he or she “must adequately
  explain the chosen sentence to allow for meaningful appellate review and to promote
  the perception of fair sentencing”).
          We agree with the Ninth Circuit that “[a] district court’s duty to explain its
  sentencing decisions must also extend to requests for early termination of supervised
                                                   19
Appellate Case: 22-3010     Document: 010110685424         Date Filed: 05/17/2022     Page: 20



         As noted above, the district judge used the same language to deny § 3564(c)

  motions from at least four other defendants who sought early termination of their

  probationary sentences. See 22-3010, Aplt. Br. Attachs. D-G. The district judge’s

  blanket policy—applied in Mr. Hartley’s, Mr. Detter’s, and other cases—“is in direct

  conflict with . . . statutory . . . rules governing probation.” United States v. Souser,

  405 F.3d 1162, 1167 (10th Cir. 2005). It would render § 3564(c) a nullity in this

  judge’s courtroom. 7 Under our precedent, even when a district court has broad

  discretion in imposing a sentence or ruling on a defendant’s request to modify a

  sentence, it cannot supplant Congress’s statutory directive with its own policy. See

  Cozad, 21 F.4th at 1266; Moore, 30 F.4th at 1027; see also Lowe, 632 F.3d at

  998-99. 8



  release,” United States v. Emmett, 749 F.3d 817, 820 (9th Cir. 2014), under
  § 3583(e)(1), which, as noted above, is similar to § 3564(c). What the district court
  did here is even more problematic than failing to provide individualized reasons for
  denying the motions. It went even further and affirmatively stated that no such
  motion would be granted.
         7
           When pressed on this point at oral argument, the Government responded that
  § 3564(c) uses the word “may” rather than “shall.” See Oral Arg. at 18:52-21:05; see
  also 22-3010, Aplee. Br. at 8; 22-3044, Aplee. Br. at 6. But just because “use of the
  word ‘may’ in a statute will be construed as permissive and to vest discretionary
  power,” United States v. Bowden, 182 F.2d 251, 252 (10th Cir. 1950), does not mean
  a court has unbridled discretion to ignore statutory criteria. As the Supreme Court
  explained, “[a] trial court has wide discretion when, but only when, it calls the game
  by the right rules.” Fox v. Vice, 563 U.S. 826, 839 (2011).
         8
           The dissent says Cozad and Moore “are distinguishable because they involve
  the district court affirmatively doing something that it either must do or has chosen to
  do.” Dissent at 2. But this distinction misses the point. These cases stand for the
  broader proposition that in the sentencing context a district court may not base its
  decision on “its own policy” and “own custom,” Cozad, 21 F.4th at 1266-67, or a
                                                 20
Appellate Case: 22-3010    Document: 010110685424         Date Filed: 05/17/2022    Page: 21



        The district judge stated that he “views” a request for early termination of

  supervised release and probation “differently,” 22-3010, ROA, Vol. 1 at 53; 22-3044,

  ROA, Vol. 1 at 34, noting that a defendant who seeks early termination of supervised

  release “has already served his full incarceration sentence.” Id. But reliance on this

  distinction to deny probation termination in all instances finds no support in

  § 3564(c). In fact, Congress decided the opposite when it enacted statutes permitting

  early termination of both and setting forth criteria for the court to consider. See

  18 U.S.C. § 3583(e)(1) (supervised release); 18 U.S.C. § 3564(c) (probation). The

  judge’s categorical rejection of early termination of probation in these cases was an

  abuse of discretion.

        b. Responses to the Government’s arguments

               i. Individualized determinations

        The Government argues that the district court properly exercised its discretion

  because it made individualized determinations that each defendant (1) had not

  completed his probation, (2) had engaged in meritorious conduct during probation,

  and (3) that early termination was not in the interest of justice. See 22-3010, Aplee.

  Br. at 12-14; 22-3044, Aplee. Br. at 10-12. This misreads the district court’s orders.




  “preordain[ed] . . . minimum future sentence and bypass[] the required analysis,”
  Moore, 30 F.4th at 1025. The dissent does not address the cases from other circuits,
  including Lowe, 632 F.3d 996, and Mathis-Gardner, 783 F.3d 1286, which further
  support this proposition.
                                                21
Appellate Case: 22-3010    Document: 010110685424         Date Filed: 05/17/2022    Page: 22



        First, because a motion for early termination of probation under § 3564(c) is

  available only to probationers who have not completed probation, finding that the

  movant is still on probation is hardly an individualized determination.

        Second, the orders read, “even if (as here) the conduct of the defendant is

  meritorious.” 22-3010, ROA, Vol. 1 at 53; 22-3044, ROA, Vol. 1 at 34. The words

  “even if” show the court would deny early termination of probation regardless of

  whether the probationer’s conduct was meritorious.

        Third, the orders state that “truncation” of probation is not “in the interest of

  justice” when the “sentence imposed on a defendant was of probation.” 22-3010,

  ROA, Vol. 1 at 53; 22-3044, ROA, Vol. 1 at 34 (emphasis added). The reference to

  “a defendant” would apply to any probationer who files a motion. 9

        The district judge thus decided to deny early termination of probation in all

  instances contrary to Congress’s decision to make this possibility available under




        9
           We therefore disagree with the dissent that the district court properly
  considered the interest of justice. See Dissent at 3-4. It did so in name only. Section
  3564(c) calls for the court to consider whether the interest of justice supports early
  termination of probation for the individual who filed the motion, not to adopt a policy
  that the interest of justice precludes relief for “a defendant.” 22-3010, ROA, Vol. 1
  at 53; 22-3044, ROA, Vol. 1 at 34.
         The dissent also says that “the district court was not exercising its discretion
  on a blank slate” because it “was being asked to modify probationary sentences that it
  had recently imposed with the sentencing factors and other considerations in mind.”
  Dissent at 4. But this argument presumes the slate had not changed since the
  sentence was imposed more than two years earlier. The point of a motion to modify
  a sentence is to review what may have changed in the intervening period. We fail to
  see how an interest-of-justice determination can be made without doing so.

                                                22
Appellate Case: 22-3010     Document: 010110685424        Date Filed: 05/17/2022     Page: 23



  § 3564(c). The district court abused its discretion by refusing to exercise its

  discretion properly under § 3564(c). 10

                ii. Harmless error

        The Government also argues that any error resulting from the district court’s

  policy was harmless. See 22-3010, Aplee. Br. at 14-15; 22-3044, Aplee. Br. at

  12-13. 11 But the Government cannot show harmless error. Federal Rule of Criminal

  Procedure 52(a)—the harmless error rule—provides that “[a]ny error, defect,

  irregularity, or variance that does not affect substantial rights must be disregarded.”

  Fed. R. Crim. P. 52(a). “It is well-established that the burden of proving harmless

  error is on the government.” United States v. Holly, 488 F.3d 1298, 1307 (10th

  Cir. 2007).

        The Government has not and cannot meet its burden to show that, absent the

  district court’s abuse of discretion here, the result would have been the same,

  especially in light of the court’s finding that each defendant’s conduct on probation

  was “meritorious.” And it has not pointed to anything in the record to suggest that


        10
           The Government mistakenly argues that Mr. Hartley and Mr. Detter have
  waived any challenge to the district court’s finding that the interest of justice did not
  warrant termination because they failed to attack that finding in their opening briefs.
  22-3010, Aplee. Br. at 10-11; 22-3044, Aplee. Br. at 8-9. But their briefs repeatedly
  challenge the district court’s treatment of the interest of justice, pointing out that it
  was based on a predetermined, categorical policy rather than individualized
  determinations. 22-3010, Aplt. Br. at 11-19; 22-3044, Aplt. Br. at 11-19.
        11
           A federal court may not reverse in the absence of harmful error: “the court
  shall give judgment after an examination of the record without regard to errors or
  defects which do not affect the substantial rights of the parties.” 28 U.S.C. § 2111.

                                                 23
Appellate Case: 22-3010    Document: 010110685424              Date Filed: 05/17/2022   Page: 24



  individualized consideration of the § 3553(a) factors and the interest of justice would

  lead to denial of Mr. Hartley’s and Mr. Detter’s motions for early termination of

  probation.

                                          *   *        *   *

        The district court abused its discretion in denying the motions.

                                   III. CONCLUSION

        We deny the Government’s motion to dismiss Mr. Hartley’s appeal based on

  the appeal waiver provision in his plea agreement. We reverse the district court’s

  orders denying Mr. Hartley’s and Mr. Detter’s motions for early termination of

  probation under 18 U.S.C. § 3564(c) and remand for further proceedings. 12

        Given the expedited nature of these appeals, any petition for panel rehearing or

  rehearing en banc must be filed within five (5) days from the date of this decision. If

  no timely petition is filed, the mandate shall issue the following business day.




        12
           We decline each Defendant’s request to order reassignment of his case to a
  different district judge on remand.
                                                  24
Appellate Case: 22-3010      Document: 010110685424         Date Filed: 05/17/2022    Page: 25



  No. 22-3010, United States v. Hartley; No. 22-3044, United States v. Detter

  EID, J., concurring in part and dissenting in part.

         The majority concludes that the district court erred by conducting an insufficient

  inquiry into whether to terminate the defendants’ probation early. I disagree with this

  conclusion. Accordingly, I respectfully concur in part and dissent in part. 1

                                               I.

         The first problem with the majority opinion is that it fails to take into account

  the governing statutory language. Congress has provided certain parameters and

  preconditions that control a decision to reduce a probationary sentence. Specifically,

  pursuant to § 3564(c), probation “may” be terminated early only where the court

  finds that three circumstances support doing so: the § 3553(a) factors, the

  defendant’s conduct, and the interest of justice. But that does not mean that a court is

  only justified in refusing to terminate probation early where it finds on the record that

  some combination of these three circumstances does not support doing so. The

  statute’s text imposes no such duty in denying a motion for early termination. It is

  therefore not obvious to me that the factors which must weigh one way to support

  granting relief must also weigh a different way to permit denying it.

         The majority stretches our precedent to “support the proposition that when a

  district court imposes or is asked to modify a sentence, it must make individualized

  determinations based on the applicable statutory criteria rather than rely on a blanket


         1
           I concur only in the majority’s decision that Hartley’s appeal waiver does not
  bar his appeal. See maj. op. at 13.
                                                1
Appellate Case: 22-3010     Document: 010110685424        Date Filed: 05/17/2022       Page: 26



  policy.” Maj. op. at 15. The cases the majority cites are distinguishable because they

  involve a district court affirmatively doing something that it either must do or has

  chosen to do—not declining to exercise an optional and limited statutory power. In

  United States v. Cozad, we reversed a sentence that was based on the district court’s

  general policy against open pleas. 21 F.4th 1259, 1267 (10th Cir. 2022). In United

  States v. Moore, the defendant was resentenced after a probation violation, and we

  reversed because the district court committed itself to the result of the resentencing in

  advance. 30 F.4th 1021, 1025 (10th Cir. 2022). Here, in contrast, rather than impose

  a new sentence based on a preexisting policy or decision, the district court declined

  to alter a preexisting sentence. That did not upset the status quo, and it did not

  trigger any statutory requirements because it was not an exercise of power under

  § 3564(c).

        Properly understood, our precedent only requires district courts to follow

  statutory constraints when acting pursuant to a statutorily constrained grant of

  authority, such as the § 3564(c) power to terminate a probationary sentence early.

  That principle does not control this case because the district court neither imposed

  nor modified any sentence. Doing either would, of course, trigger statutory

  constraints. Instead, having been asked to modify probationary sentences, the district

  court declined, and those sentences stand. Because the district court did not impose

  or reduce any sentence, its decision to deny the § 3564(c) motions was not

  constrained by statutory requirements on imposing or reducing sentences. The

  majority’s alternative approach awkwardly places a burden on the district court to

                                              2
Appellate Case: 22-3010        Document: 010110685424         Date Filed: 05/17/2022        Page: 27



  explain refusing to change an original sentence where there is no reason to consider

  that sentence deficient. 2

         In sum, the majority is wrong to find error in how the district court went about

  not doing something that it was never required to do. Terminating probation early

  requires analyzing the § 3564(c) considerations, but it does not follow that declining

  to do so is subject to those same constraints. The district court did not abuse its

  discretion.

                                                II.

         Even if considering the statutory factors is required to decline to issue relief under

  § 3564(c), the district court denied relief because of a statutory criterion: the interest of

  justice. The majority’s contention that the district court “supplant[ed] Congress’s

  statutory directive with its own policy,” maj. op. at 20, is incorrect. The district court

  explained that it declined to terminate the defendants’ probation early because of the

  interest-of-justice factor. See Hartley App’x Vol. I at 53 (“Where the principal sentence

  imposed on a defendant was of probation, the Court does not find that a subsequent

  truncation of that sentence is in the interest of justice.”); Detter App’x Vol. I at 34

  (same). The district court’s reasoning is entitled to substantial deference, and this court




         2
           The majority’s response that “there is nothing unusual or awkward about
  requiring a court to explain the reasoning behind its refusal to modify a sentence” is
  belied by its reliance on sentencing appeals. See id. at 19 n.6. A court imposing a
  sentence must, of course, explain itself. See id. But a court declining to exercise a
  discretionary grant of authority to modify a sentence is in a different position.
                                                 3
Appellate Case: 22-3010       Document: 010110685424           Date Filed: 05/17/2022       Page: 28



  cannot reverse on abuse of discretion review simply because it takes a different view of

  the interest-of-justice factor.

         In finding the district court’s view of the interest of justice problematic because it

  potentially undermines the statute, see maj. op. at 21, the majority fails to appreciate that

  the district court was not exercising its discretion on a blank slate. Instead, when

  confronted with these two § 3564(c) motions, the district court was being asked to

  modify probationary sentences that it had recently imposed with the sentencing factors

  and other considerations in mind. Rather than write § 3564(c) out of existence, the

  district court’s process involved entering, and then not unmaking, probationary sentences

  based on sentencing considerations. The court’s refusal to reconsider those sentences in

  the interest of justice in these cases reflects that court’s discretionary and entirely

  reasonable approach to sentencing. These motions were not brought in a vacuum, and the

  law is clear that a court must be “satisfied” that a desired sentence reduction is

  “warranted by . . . the interest of justice.” 18 U.S.C. § 3564(c). The fact that this district

  court would rarely, if ever, be satisfied as to that factor if a defendant’s “principal

  sentence imposed” is probation does not invalidate the exercise of discretion regarding

  the interest-of-justice factor. See Hartley App’x Vol. I at 53; Detter App’x Vol. I at 34.

         If the relevant statute requires district courts to consider the interest of justice to

  deny relief, this district court did exactly that. Even if the majority might have viewed




                                                 4
Appellate Case: 22-3010       Document: 010110685424           Date Filed: 05/17/2022     Page: 29



  the interest of justice differently, the district court’s position is not an abuse of

  discretion. 3

                                                III.

         For these reasons, I respectfully concur in part and dissent in part.




         3
          Because I would not hold that the district court abused its discretion, I would
  not reach the issue of reassignment to a different district court judge.
                                                  5